 In the Matter of AMERICAN ENKA CORPORATIONandTE%TII.EWORKERS UNION No. 22129, AMERICAN FEDERATION OF LABORCase No. R-g315?-Decided December 10, 1940Jurisdiction:viscose rayon yarn manufacturing industry.Investigationand Certificationof Representatives:existence of question: refusalto accord 'recognition to union ; employee selected for military service eligibleto vote; current pay roll directed to be used although one of union's representatives requested pay roll not later than date of the hearing ; company-,dominated union and a union which was still in its formative stage excludedfrom ballot ; election necessary.Unit Appropriatefor CollectiveBargaining:all hourly paid employees in thechemical, spool and pot spinning, vacuum wash and cake bleach, twisting,'reeling, bleach,waste bleach, skein drying and spool cleaning, coning andspool winding, sorting and skein packing, cone inspection and packing, spin-nerette, sewing and filter candle, pump testing, textile laboratory, pilotplant, salvage, shipping, work shops, electricians, carpenters, painters andbuilders, glass blowers, instrument makers, spool lacquering, yard, powerand air conditioning, village, cafeteria and cloak rooms, and storehouse,departments, including one salaried janitor, but excluding clerical and su-pervisory employees, such as foremen, leading men, and assistant foremen,inspectors, red bands and green bands, checker bands and timekeepers, andexcluding all salaried employees such as office workers, plant protection em-ployees, chemists, engineers, technical employees, and police or watchmen.Practice and ProcedureA union at the time of the hearing which was still in its formativestageheldnot to have such a substantial interest in the proceedings asto entitle it to intervene or to a place on the ballot in the election directed.,Mr. Charles Y. Latimer,for the Board.Larkin, RathbonedPerry,byMr. Nicholas KelleyandMr. T. R.Iserman,of New York City;Mr. W. A. Egerton,of Enka, N. C.;;andMr. S. G. Bernard,of Asheville, N. C., for the Company.Mr. Gordon L. Chastain,of Spartanburg, S. C.,Mr. James F. Bar-rett,of Atlanta, Ga., andMr. Herbert Thatcher,ofWashington,D. C., for the Union.Mr., Anthony RedmondandMr. George A. Shuford,of Asheville,N. C., for the Independent.Mr. Harry Cooper,of counsel to the Board.28 N. L R.,B., No. 71.423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 14 and October 5, 1940, respectively, Textile WorkersUnion No. 22129, American Federation of Labor, herein called theUnion, filed with the Regional Director for the Fifth Region (Balti-more, Maryland) a petition and an amended petition, alleging, thata question affecting commerce had arisen concerning the representa-tion of employees of American Enka Corporation, Enka, NorthCarolina, herein called the Company, and requesting an investiga-tion and certification of representatives' pursuant to Section 9 (c)-of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On November 8, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9' (c) of the Act,and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On November9, 1940, the Regional Director issued a notice of hearing and anamended notice of hearing, copies of both of -which were dulyserved upon the Company and the Union.Pursuant to notice, a hearing was held on November 15, 1940, atAsheville, North Carolina, before Mortimer Riemer, the Trial Ex-aminer duly designated by the Board.During the course of thehearing, Independent TextileWorkers Association, herein called theIndependent, claiming to represent employees directly affected bythe investigation, moved for leave to intervene in this proceedingand requested that it be named on-any ballot submitted to said em-ployees in connection with such investigation.The Trial Examiner,reserved ruling on this motion but permitted the Independent toparticipate in the hearing.For, reasons indicated in Section III,infra,the Independent's motion and request are hereby denied.TheBoard, the Company, the Union, and the Independent were repre-sented by counsel and participated in the hearing.Full opportu-nity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing upon the' issues was afforded all partiesand the Independent.During the course of the hearing, the Unionmoved to amend its amended petition so as to define with more par-ticularity the employees claimed by it to be within the unit appro-priate for the purposes of collective bargaining.The Trial Exam-iner granted this motion, without objection on the part of the Com- AMERICANENKA CORPORATION425pany.During the course of the hearing the Trial Examiner madeother rulings on motions and on objections to the admission of evi-dent e.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed. - The ,rulingsare hereby affirmed.Pursuant to notice duly served upon the parties and the Independ-ent, a hearing for the purpose of oral argument was held before theBoard on November 28, 1940, at Washilgton, D. C. The Companyand the Union were represented by counsel and participated in theargument.On December 2, 1940, the Company filed a brief with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Enka Corporation, a Delaware corporation, having. itsplant and main office located at Enka, North Carolina, is engagedprincipally in the manufacture, of, viscose rayon yarn.Most of theraw materials used by the Company, amounting to approximately50,000 tons per year and having an approximate value of $3,500,000each year, originate in Canada and in States other than the State ofNorth Carolina.About 50 per cent of the Company's finished prod-ucts, having a total, approximate value of $12,500,000 annually, areshipped to points outside the State of North Carolina.The Company employs about 3,000 employees.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union No. 22129, American Federation of Labor_isa labor organization admitting to membership production andmaintenance' employees of the Company, except clerical and super-visory employees, chemists, and technical employees.Independent TextileWorkers Association admits to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn two occasions since its organization on September 1, 1939, theUnion has sought recognition from the Company as the collectivebargaining agency of the Company's employees.On the first occa-sion, in November 1939, the Company refused to recognize the Union'as such agency -until the Union proved its status as the majorityrepresentative.At the same time the Company refused to agree to^the holding of an election.On the second occasion, on November 7,1 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD1940, the Company agreed to the holding of ali election but raised aquestion as to the form of the ballot.At the time of the hearing, nofinal 'agreement on the form of the ballot appears to have been reachedbetween the parties."At the hearing there was introduced in evidence a statement of,an agent of the Board showing that the Union represents a substantialnumber of the Company's employees.2The Independent was organized on November 8, 1940.At its firstand only meeting, five employees were present and three officers wereelected.At the time of the hearing, on November 15, the Independenthad eight members who had paid entrance fees to the organization.In addition several witnesses testified that about 200 employees hadbeen interviewed'by them and had expressed a desire to join the Inde-pendent.It appears that at the time of the hearing the organizationwas still in its formative stage.Under these circumstances, we findthat the Independent does not have such a substantial interest In thisproceeding as to entitle it to intervene therein or to a place on the bal-lot in the election directed below.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company .described in Section I above, has a close, intimate, and substantialrelation to,trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.. ,V. THE APPROPRIATE UNITThe parties are not in disagreement concerning the appropriate unit.The Union claims and we find that all hourly paid employees of theCompany, in the chemical, spool and pot spinning, vacuum wash and,' The disagreement appears to have been over whether or not a labor organization knownas the "Factory Workers Committees"should be on the ballot.InMatter of AmericanEnka CorporationandTextileWorkers Union No. 22129, American Federation of Labor,27 N. L It. B. 1057, the Board found that the Company had dominated, interferedwith, and contributed financial and other support to this labor organization in violationof Section 8 (2) of the Act,and ordered its disestablishment as a bargaining representative.2According to the agent's statement,the Union submitted to her 1520 application cardsfor membership in the Union,all of which were dated between January 1939 and November1940, except 115 which were undated;and 1424 of which appeared to bear genuine,original signatures.About 200 additional cards, dated between July and November 1940,and appearing to bear genuine,original signatures,were produced at the hearing.There.are about 2400 employees in the unit found below to be appropriate for the purposes ofcollective bargaining. AMERICAN ENKA CORPORATION'427cake'rbleach, twisting, reeling, bleach, waste bleach, skein 'drying andspool cleaning, coning and spool winding, sorting and skein packing;cone inspection and packing, spinnerette; sewing and filter candle,pump testing, textile laboratory, pilot plant, salvage, shipping, workshops, 'electricians, carpenters, painters and builders, glass blowers,instrument makers, 'spool lacquering, yard, power and air condi-.tioning, village, cafeteria and cloak rooms, and storehouse depart-ments, including one salaried jariitor,3 but excluding clerical andsupervisory employees, such as. foremen, leading men, and assistantforemen, inspectors, red bands and green bands,4 checker bands,5 andtimekeepers, and excluding all salaried employees such as officeworkers, plant protection employees, chemists, engineers, technicalemployees, and police or watchmen, constitute a unit appropriatefor the purposes of collective bargaining.We further find that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.As indicatedabove, the Independent will not appear on the ballot.eThe Union requests that the Board determine whether employeesof the Company selected for military service are eligible to vote byabsenteeballot.Such employees will be permitted so to vote.At the hearing one representative of the Union indicated that, anydate selected to determine eligibility to vote was satisfactory.Another representative of the Union, however, indicated that hewould not agree to any date later than the date of the hearing, forfear that -the Company might hire new employees between the dateof the hearing and the election.' Counsel for the Company statedthat there was no substantial difference in the number of employeeson the pay roll from time to time and suggested that the most recentpay roll be selected to determine eligibility.We shall follow ourusualprocedure and direct that those eligible to participate in theelection shall be the employees in the appropriate unit who were! The Janitors are in the cafeteria department,and apparently all except one are hourlypaid employees.'The leading men, red bands, and green bands are supervisory employees.SeeMatterof American Enka_ CorporationandTextileWorkers UnionNo. 22129,American Federationof Labor,27 N: L. R. B. 1057.The checker bands are clerical employees who work in the plant.e The "Factory Workers Committees,"likewise,will not appear on the ballot. Seesuprafootnote1,andN. L. R. B.v.Falk Corporation,308 U. S. 453, rev'g 196 F. (2d>454 (C. C. A 7),-and enf'gMatter ofThe Falk CorporationandAmalgamated Associationof Iron,Steeland Tin Workers of North America, Lodge 1528, 6N. L. R.B. 654. '428DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed by the Company during the pay-roll period immediatelypreceding our Direction of Election,including employees who did notwork during such pay-roll period because they were ill,on vacation,or absent because selected for military service, and employees whowere then or have since been temporarily laid off,but excluding thosewho have since quit or been discharged for cause.Upon the basis of the above findings'of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affectingcommerce has arisen concerningthe repre-sentation of employeesof American Enka Corporation, Enka, NorthCarolina, within the meaningof Section 9 (c) and Section 2 (6).and (7) of the Act.2. All hourlypaid employeesof the. Company, inthe chemical,spooland pot spinning,vacuum washand cake bleach, twisting, reel-ing, bleach,wastebleach,skeindrying andspool cleaning, coning andspoolwinding, sortingand skein packing, cone inspection and pack-ing, spinnerette, sewing andfilter candle, pump testing, textile labora-tory,pilot plant, salvage,shipping, work shops, electricians,carpen-ters, painters and builders,glass blowers,instrument makers, spoollacquering,yard, power and air conditioning,village, cafeteria andcloak rooms, and storehouse departments,includingone salariedjanitor,but excluding clericaland supervisory employees,such asforemen,leading men,and assistantforemen, inspectors,red bandsand green bands, checkerbands andtimekeepers,and excluding allsalaried employeessuch as officeworkers, plantprotectionemployees,-chemists,engineers, technicalemployees,and policeor watchmen, con-stitute a unit appropriate for the purposes of collective bargaining,`within the meaning of Section 9 (b) ofthe Act.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,-DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith American Enka Corporation,' Enka, North Carolina, an electionby, secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction,.under thedirection and supervision of the Regional Director for 'the I Fifthi AMERICAN ENKA CORPORATION429Region, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all hourly paid employees of American EnkaCorporation, Enka, North Carolina, in the chemical, spool and potspinning, vacuuin' wash and cake bleach, twisting, reeling, bleach,waste bleach, skein drying and spool cleaning, coning and spool wind-ing, sorting and skein packing, cone inspection and packing, spin-nerette, sewing and filter candle, pump testing, textile laboratory,pilot' plant, salvage, shipping, work shops, electricians, carpenters,painters and builders, glass blowers, instrument makers, spool lac-quering, yard, power and air conditioning, village, cafeteria andcloak rooms, and storehouse departments, who were employed by the'Company during the pay-roll period immediately preceding the dateof this Direction, including one salaried janitor, employees who didnot work during such pay-roll period because they were ill, onvacation, or absent because selected for military service, and em-ployees who were then or have since been temporarily laid off, butexcluding clerical and supervisory employees, such as foremen, leadingmen and assistant foremen, inspectors, red bands and green bands,checker bands and-timekeepers, and excluding all salaried employeessuch as office workers, plant protection employees, chemists, engineers,technical employees, and police or watchmen, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Textile Workers Union No. 22129,American Federation of Labor, for the purposes of collectivebargaining.CHAIRMAN HARRY A. MILLIS tookno part in the consideration ofthe above Decision and Direction of Election.